DETAILED ACTION

Note
This action replaces the Notice of Allowance mailed 7/2/2020 in response to prior art submitted by Applicant via IDS on 7/10/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, Species 3 in the reply filed on 2/21/2020 is acknowledged.  The traversal is on the ground(s) that the groups are linked by an inventive concept, contrary to the position taken in the Restriction Requirement mailed 12/23/2019.  This is not found persuasive because the different inventions outlined in the Restriction Requirement do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the common technical feature of the inventions appears to be the lack of fold lines through the main body of the packaging.  This element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art.  Specifically, US 5738272 (Anchor) shows a similar packaging without additional fold lines as claimed.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/21/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 11, 12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anchor et al. (US 5738272, hereinafter ‘Anchor’).
Anchor discloses a package sleeve (20’) made of a composite material for the manufacture of a package, comprising: a sleeve surface with an inner partial area (35c) and with two outer partial areas (25c+30c and 40c+45c), a longitudinal seam which connects two edges of the composite material to form a circumferential package sleeve (25+45, see Fig. 2B), and two secondary fold lines (210s), which run through the sleeve surface, wherein the package sleeve is folded along two secondary fold lines (see Figs. 2A, 2B), wherein apart from the two secondary fold lines, the package sleeve does not contain any further continuous fold lines in the region of the inner partial area of the sleeve surface (see Fig. 9), and wherein the composite material includes at least one 
Anchor further discloses the package sleeve is folded flat along both secondary fold lines by an angle in each case around a80 degrees (see Fig. 2B); the two secondary fold lines run parallel to each other (see Fig. 9); base surfaces and gable surfaces, which are arranged on opposite sides of the sleeve surface (top and bottom portions of Fig. 9); the base surfaces and the gable surfaces in each case comprise two rectangular surfaces (25b, 35b, 45b, 25d, 35d, 45d) and six triangular surfaces (30b, 40b, 30d, 40d); the secondary fold lines run through the point of contact of three adjacent triangular surfaces of the base surface and through the point of contact of three adjacent triangular surfaces of the gable surfaces (see Fig. 9).
Anchor further discloses the secondary fold lines are stamped from the inner side to the outer side of the package sleeve and/or from the outer side to the inner side of the package sleeve (score lines must inherently originate from one side or the other); the layer of paper or paperboard is covered by a sealing strip and/or by turning over the composite material in the region of the longitudinal seam (45 turns over edge of 25, see Fig. 2B); the composite material is stripped in the region of the longitudinal seam (col. 7, ll. 10-11).
Anchor further discloses the package sleeve is open in both the region of the base surfaces and in the region of the gable surfaces (open during manufacturing process, shown at step of folding in Figs. 2A, 2B); a package made from a packaging sleeve according to claim 1 (see Fig. 10), and the package is sealed in the region of the base surfaces and in the region of the gable surfaces (col. 3, ll. 7-15), wherein the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anchor et al. (US 5738272, hereinafter ‘Anchor’) as applied to claim 4 above, and further in view of Barbieri et al. (US 2012/0279182, hereinafter ‘Barbieri’).
Anchor discloses all limitations of the claim(s) as detailed above except does not expressly disclose the rear side of the gable having as shorter length than the front side as claimed.
However, Barbieri teaches a similar packaging wherein the gable surface on the r rear side of the package sleeve has a shorter length than the length of the gable surface on the front side of the package sleeve (see Fig. 4) as claimed.
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anchor et al. (US 5738272, hereinafter ‘Anchor’). 
Anchor discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular weight of the packaging material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Anchor packaging with composite material having a weight in the range of 150-400 g/m2 as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Anchor packaging with composite material having a weight in the range of 150-400 g/m2 as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anchor et al. (US 5738272, hereinafter ‘Anchor’) as applied to claims 1 and 15 above, and further in view of Palm (US 2004/0169066).
Anchor discloses all limitations of the claim(s) as detailed above except does not expressly disclose the material weakening in one of the gables or the lugs laid against the upper region of the sleeve surface as claimed.
However, Palm teaches a similar gable-top package including a material weakening in one of the gable surfaces (aperture in 68) for fixing a pouring element as well as lugs which are laid against the sleeve surface in the upper region of the package (13, 14) as claimed.
Because Anchor and Palm both teach gable-top structures for packaging, it would have been obvious to one of ordinary skill in the art to substitute the gable-top shape with dispensing port taught by Palm for the gable-top structure taught by Anchor to achieve the predictable result of providing a dispensing packaging for food products.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
August 31, 2021